MEMORANDUM **
Respondent’s motion for summary disposition is granted in part because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The Board of Immigration Appeals (BIA) did not deny petitioner’s right to file a brief on appeal by failing to issue a briefing schedule. The briefing schedule issued by the BIA can be found in the certified administrative record at pages 3-4. Accordingly, this petition for review is denied in part.
To the extent petitioner claims he is eligible for a V visa, respondent’s motion to dismiss this petition for review for lack of jurisdiction is granted in part. We lack jurisdiction to consider unexhausted claims that could have been corrected by the Board of Immigration Appeals. See 8 U.S.C. § 1252(d)(1); Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004).
The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.